Citation Nr: 0725046	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-14 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for osteocondritis 
dissecans of the right knee, currently rated as 10 percent 
disabling. 

2.  Entitlement to a temporary total rating for convalescence 
pursuant to 38 C.F.R. § 4.30 due to surgery performed on 
April 15, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Louis, Missouri, (hereinafter RO).  


FINDINGS OF FACT

1.  As a result of the service-connected right knee 
disability, the veteran has moderate laxity.  

2.  In December 2003, the veteran sustained an anterior 
cruciate ligament tear and other injuries of the right knee 
after twisting his right knee while stepping up to his truck.  
This was not a result of his service-connected condition, but 
due to intercurrent injury.

3.  The weight of the competent evidence indicates that the 
surgery performed for the right knee on April 15, 2004, was 
predominantly for non-service connected disability sustained 
by the veteran in the December 2003 twisting accident; the 
weight of the evidence is against a conclusion that following 
the April 15, 2004, surgery, the service connected right knee 
disability, by itself, required one month of convalescence; 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or immobilization by cast, without surgery, of one major 
joint or more.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
osteocondritis dissecans of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5257 (2006).    

2.  The criteria for a temporary total rating for 
convalescence pursuant to 38 C.F.R. § 4.30 following surgery 
performed on April 15, 2004, are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.30 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, prior to initial adjudication, letters 
dated in March 2004 and May 2004 satisfied the duty to notify 
provisions.  

As for the duty to assist, the veteran's service medical 
records have been obtained, along with VA and private medical 
records.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  

The veteran was afforded a VA Compensation and Pension 
examination in 2004. There is no objective evidence 
indicating that there has been a material change in the 
severity of the service-connected knee disorder since that 
time. None of the recent medical records suggest an increase 
in disability has occurred as compared to the prior VA 
examination findings due to the service-connected condition.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
There is no rule as to how current an examination must be, 
and the Board concludes the examination in this case is 
adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

II. Factual Background

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence.  For the purpose of reviewing the medical history 
of the veteran's service-connected disorders, see 38 C.F.R. 
§§ 4.1, 4.2, the Board also reviewed medical evidence 
developed in connection with prior claims, such as service 
medical records and VA examination conducted in 1971.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).  

The service medical record reflects a diagnosis of 
osteochondritis dissecans of the right patella in November 
1966.  At that time, the veteran complained about clicking 
and swelling in the right supra patellar space off and on.  
X-rays at that time showed a triangular loose body in the 
right knee.  Surgery was performed in November 1966 to remove 
the loose body from the right knee.  The examination of the 
right knee in January 1967 at the time of separation from 
service referenced the prior knee surgery and indicated that 
there was mild effusion in the right knee but that the knee 
was asymptomatic.   

After service, the veteran was seen at a VA hospital on April 
29, 1971, complaining that the right knee "jumps around at 
times and gives a popping sound on bending."  Such 
symptomatology was not demonstrated clinically during the 
veteran's hospitalization, and x-rays at that time were 
negative.  He was given an injection of hydrocortisone into 
the right knee joint and upon discharge from the hospital on 
May 6, 1971, told to return in two to three weeks to 
determine whether or not an arthrotomy should be performed.  
It was indicated there was no reason for an arthrotomy at the 
time of discharge. 

At a June 1971 VA examination, the veteran described pain and 
swelling in the right knee after prolonged standing and 
walking.  The examination revealed mild swelling of the right 
knee but a normal range of motion.  Tenderness was present 
with palpation of the tibia.  Thereafter, service connection 
was granted for osteocondritis dissecans of the right knee by 
an August 1971 rating decision.  A 10 percent rating was 
assigned under DC 5257.  This rating has been confirmed and 
continued until the present time.  

Thereafter, there is no further pertinent evidence until 
reports from a February 2004 VA examination.  At that time, 
the veteran described having some pain and weakness in his 
right knee since his separation from service, but indicated 
that in December 2003, he sustained an anterior cruciate 
ligament tear and other injuries to the right knee after 
twisting his right knee while stepping up to his truck.  The 
examination at that time revealed a scar over the right knee 
that was fully healed and nontender to palpation.  There was 
no limitation of motion and mild joint line tenderness with 
palpation.  The Lachman's test was positive and there was 
tenderness to McMurray testing.  There was no crepitus or 
popping at that time, and a slight laxity with a positive 
drawer sign.  Valgus and varus testing was negative, and 
strength was 5/5 with resisted knee flexion and extension.  
There was significant atrophy of the quadriceps muscles, and 
the veteran was able to squat with some assistance to 
approximately 70 degrees without pain.  The diagnosis was 
degenerative joint disease with chondromalacia of the patella 
grade 3-4 with anterior cruciate ligament (ACL) deficiency 
and mild posterior cruciate ligament (PCL) strain and a 
popliteal cyst.  The examiner also commented as follows: 

It is my medical opinion that the ACL and 
PCL [injuries] are not related to the 
injury that happened in the service, but 
due to an injury after that occurred in 
12/03.  It is my medical opinion that 
[the veteran] does have DJD along with 
grade 3/4 patella chondromalacia  which 
is secondary to his injury while he was 
in the service.  

On April 15, 2004, the veteran underwent surgery for his 
right knee at a private medical facility.  The procedures 
performed therein included arthroscopic debridement of 
tricompartmental chondromalacia, arthroscopic partial medial 
and lateral meniscectomies, an arthroscopically assisted 
bone-patellar-tendon bone Allograft, and anterior cruciate 
ligament reconstruction.  Follow-up treatment for the right 
knee one week after this surgery showed the veteran to have 
well healed surgical excisions.  He could fully extend the 
right knee and flex it to a position greater than 90 degrees.  
There was minimal effusion and the motor/sensory examination 
was intact.  It was recommended that the veteran continue 
with his rehabilitation, and the veteran be re-checked in one 
month.  The examiner also noted that the veteran was using 
crutches and that he was comfortable.  

In May 2004, follow-up treatment revealed full extension of 
the right knee and flexion to greater than 100 degrees.  The 
veteran did have some anterior/posterior laxity but appeared 
to have a good end point on testing.  It was recommended that 
the veteran continue with his rehabilitation and report back 
for another check up in approximately two months.  The 
veteran stated that he was not taking any medication, and 
that he was doing fine without it.  At an August 2004 
examination, the veteran was reported to be doing well with 
regard to the post-operative ACL reconstruction.  The 
Lachman's test was negative and the veteran indicated that 
his right knee was not bothering him at all.  He reported 
that he had not had any "giving way" episodes, and motion 
in the knee was measured from full extension to greater than 
120 degrees of flexion.  The examiner stated that the veteran 
could return to light duty work later that month.  

In April 2005, the physician who conducted the April 2004 
surgery indicated that given the veteran's "history of 
previous knee difficulties, there is an increased likelihood 
his injury did occur as a result of having a knee which was 
previously compromised.  Although, a cause-effect 
relationship cannot be established from a retrospective 
prospective, the preceding statement is reasonable and 
accurate."  

Additional evidence not reviewed by the RO, but accompanied 
by waiver of RO consideration of such evidence, indicates the 
veteran underwent a total right knee arthroplasty in March 
2006.  Examination in February 2006 showed limited range of 
motion of the right knee (no actual figures were provided) 
and moderate effusion.

III. Legal Criteria/Analysis 

Increased Rating

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
The criteria for rating knee disabilities are codified at 
38 C.F.R. § 4.71a, DCs 5256-5263.  Evaluations of 10, 20, and 
30 percent are assigned when there is recurrent subluxation 
or lateral instability that is slight, moderate, and severe, 
respectively, under DC 5257.   Subluxation of the patella is 
"incomplete or partial dislocation of the knee cap."  
Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  The Board observes that the words "slight," 
"moderate" and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6.  

The record reveals that while the veteran was diagnosed with 
osteochondritis dissecans of the right knee during service in 
November 1966 and underwent surgery for the right knee at 
that time, the knee was asymptomatic by the time of the 
veteran's January 1967 separation examination.  After 
service, reports from VA hospitalization initiated in April 
1971 showed no clinical evidence to confirm the 
symptomatology described by the veteran and a negative x-ray 
of the right knee.  A June 1971 VA examination showed only 
mild swelling in the right knee and a normal range of knee 
motion.  Thereafter, the record reveals no evidence of a 
right knee disorder until February 2004, at which time the 
veteran described the previously discussed twisting injury to 
the right knee when he slipped climbing his truck in December 
2003, with a resultant ACL tear and other injuries to the 
right knee.  Given this evidence of a clear intercurrent 
right knee injury in 2003, the fact that the right knee was 
asymptomatic at the time of separation, the benign findings 
in the right knee upon examination in 1971, and the lack of 
any evidence of treatment for the knee thereafter until the 
December 2003 injury, the Board finds that the opinion 
following the February 2004 VA examination finding no 
relationship between the in-service right knee pathology and 
ACL and PCL injuries sustained in December 2003 is of greater 
probative value than the opinion rendered by the veteran's 
private physician in April 2005.  See Cathell v. Brown, 8 
Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (holding that the adjudication of the Board 
includes the responsibility of determining the weight to be 
given to the evidence of record, and that this responsibility 
includes the authority to favor one medical opinion over 
another.)  
 
In making the above determination, the Board also notes that 
in contrast to the rather definitive opinion rendered by the 
VA examiner in February 2004, the April 2005 private 
physician's opinion was speculative in nature, as he conceded 
that a "cause-effect" relationship between the in-service 
knee pathology and December 2003 injury "cannot be 
established from a retrospective prospective."  The Board 
finds such a speculative opinion to be of minimal probative 
value, particularly given the other medical evidence as set 
forth above.  See Obert v. Brown, 5 Vet. App. 30 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  As such, 
while the record clearly reveals a significant current 
disability to the extent that a total right knee replacement 
was performed in March 2006, given the severity of the 
intercurrent knee injury in December 2003 and the February 
2004 opinion of the VA examiner, the Board concludes that the 
predominant disability in the right knee is due to his 
intercurrent knee injury.  Such non-service connected 
disability cannot be considered in determining entitlement to 
the benefits sought.  

The most recent VA examination reported slight laxity without 
distinguishing whether this was a result of the in-service 
injury or post-service injury.  Rating symptoms which are 
attributable to a non-service-connected disability must be 
avoided, to the extent possible; otherwise, such signs and 
symptoms must be to the service-connected disability. See 
Mittleider v. West, 11 Vet. App. 181 (1998).  Since the 
medical evidence does not directly indicate the cause of the 
laxity, the Board will assume it is due to the service-
connected condition.  However, none of the medical evidence 
summarized above demonstrates that the veteran has 
"moderate" disability due to recurrent subluxation or 
lateral instability as a result of service-connected right 
knee disability.  As such, an increased rating under DC 5257 
cannot be assigned.  

Also weighed by the Board were the provisions of 
38 C.F.R. § 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain is 
inapplicable to ratings under Diagnostic Code 5257 because it 
is not predicated on loss of range of motion. See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's 
General Counsel has held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that a separate 
rating must be based upon additional disability.  VAOPGCPREC 
23-97 (July 1, 1997); see also VAOPGCPREC 9-98.  However, a 
March 2005 rating decision granted service connection for 
degenerative joint disease of the right knee, and assigned a 
10 percent rating for such disability under DCs 5010-5260.  
The veteran has not expressed disagreement with this rating, 
and the propriety of this separate 10 percent rating is not 
before the Board.  Moreover, as arthritis is rated on the 
basis of limitation of motion, any limitation of motion in 
the right knee resulting therefrom cannot be considered at 
this time.  

The Board notes that there are other Diagnostic Codes 
relating to knee disorders, such as Diagnostic Code 5256 
(ankylosis of the knee), Diagnostic Code 5258 (dislocated 
semilunar cartilage), Diagnostic Code 5259 (removal of 
semilunar cartilage, symptomatic), Diagnostic Code 5262 
(impairment of the tibia and fibula) and Diagnostic Code 5263 
(for genu recurvatum).  However, the criteria are 
inapplicable in this case because the veteran does not have 
these conditions. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation currently 
assigned under DC 5257 is not inadequate.  Ratings in excess 
of that currently assigned are provided for certain 
manifestations of the veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture.  The veteran has not required frequent 
hospitalizations due solely to his service connected 
osteocondritis dissecans of the right knee, and these 
service-connected residuals have not shown functional 
limitation beyond that contemplated by the 10 percent rating 
currently assigned.  Accordingly, referral of this decision 
for extraschedular consideration is not indicated.  

Temporary Total Rating 

According to 38 C.F.R. § 4.30, following discharge from a 
hospital, a total (100 percent) rating will be assigned from 
the date of hospital admission and continued 1, 2, or 3 
months from the first day of the month following hospital 
discharge when it is shown that treatment of a service-
connected disability resulted in: (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a)(1), (2), and (3).  (Emphasis added).  

With regard to entitlement to the benefits provided by 
38 C.F.R. § 4.30 for the surgery performed April 15, 2004, 
the weight of the evidence as set forth above indicates that 
the torn ACL which underwent surgical repair at that time and 
other injuries in the right knee treated at that time were 
the result of the December 2003 accident, and not the result 
of service.  While a VA examiner has linked chondromalacia to 
service connected disability, and the surgical procedures 
performed on April 15, 2004, included arthroscopic 
debridement of tricompartmental chondromalacia, there is no 
evidence that this procedure, by itself, necessitated at 
least one month of convalescence; resulted in surgery with 
severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement; or 
continued use of a wheelchair or crutches, or immobilization 
by cast, without surgery, of one major joint or more.  As 
such, entitlement to a temporary total rating for 
convalescence pursuant to 38 C.F.R. § 4.30 due to surgery 
performed on April 15, 2004, is not warranted.  

Finally, in reaching the above decisions the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for a rating in excess of 10 percent for osteocondritis 
dissecans of the right knee and a temporary total rating for 
convalescence pursuant to 38 C.F.R. § 4.30 due to surgery 
performed on April 15, 2004, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for osteocondritis dissecans 
of the right knee is denied. 

A temporary total rating for convalescence pursuant to 38 
C.F.R. § 4.30 due to surgery performed on April 15, 2004 is 
denied.  


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


